Case 1:16-cr-00338-PKC Document 275 Filed 06/09/19 Page 1 of 2
U.S. Department of Justice

Criminal Division

 

 

Public Integrity Section Washington, D.C. 20530

June 8, 2019
BY FEDERAL EXPRESS

The Honorable P. Kevin Castel

United States District Judge

Southern District of New York FILED EX PARTE
Daniel Patrick Moynihan United States Courthouse AND UNDER SEAL
500 Pearl Street, Chambers 1020

New York, NY 10007

Re: Leak Investigation: United States v. Walters, No. 16-CR-338 (PKC)
Dear Judge Castel,

This letter is submitted pursuant to the Court’s March 1, 2017 Memorandum and Order in
the above-referenced case directing the government to update the Court on the status of this
investigation on a quarterly basis. As this Court is aware, this investigation is being handled by the
Public Integrity Section of the Justice Department’s Criminal Division (“PIN”) and the
Department of Justice Office of the Inspector General (“DOJ-OIG’”).

 

 
Case 1:16-cr-00338-PKC Document 275 Filed 06/09/19 Page 2 of 2

In accordance with the Court’s Memorandum and Order, PIN will provide the Court with
a further update on the status of the investigation on or before September 15, 2019.

Respectfully submitted,

ANNALOU TIROL
Acting Chief,
Public Integrity Section

/s/ James I. Pearce

James I. Pearce

Edward P. Sullivan

Trial Attorneys

Public Integrity Section
Criminal Division

U.S. Department of Justice
1400 New York Avenue, NW
Washington, DC 20530

(202) 514-1412
